Per Curiam.

Appellant first contends that his duty to submit commitment papers was negated when respondent, J.L. Schotten, Warden of the Trumbull Correctional Institution, supplied a copy of the commitment order with a motion to dismiss the complaint. Appellant further contends that his memorandum in *467opposition to the motion to dismiss cured his failure to comply with R.C. 2725.04(D). However, R.C. 2725.04(D) explicitly requires that a copy of the cause of detention be attached to a petition for habeas corpus. We held in Bloss v. Rogers (1992), 65 Ohio St.3d 145, 602 N.E.2d 602, that failure to attach a copy of the cause of detention to a petition for habeas corpus results in the petition being fatally defective. See, also, State ex rel. Parker v. Ohio Parole Bd. (1993), 68 Ohio St.3d 23, 623 N.E.2d 37.
Moreover, the other issues that appellant seeks to raise in this appeal are not jurisdictional in nature as required by R.C. 2725.05. Appellant seeks release from detention on several grounds, including insufficient evidence, improper witness testimony, allegations that only eleven members of the sentencing jury were polled concerning his guilty verdict, and ineffective assistance of counsel. Appellant has or had an adequate remedy at law for each of these allegations. We have long held that habeas corpus will not be substituted for appeal or post-conviction relief. In re Piazza (1966), 7 Ohio St.2d 102, 36 O.O.2d 84, 218 N.E.2d 459, and Bellman v. Jago (1988), 38 Ohio St.3d 55, 526 N.E.2d 308.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., AW. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.